DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-14, 16-17 and 21-23 are pending. Claims 15 and 18-20 are cancelled. Claims 1, 16 and 21 have been amended. 

Response to Amendment
The Examiner acknowledges Applicant’s response filed on 11/12/2021 containing amendments and remarks to the claims.
The objection of claim 1 for a minor informality is withdrawn due to amendments made to the claim.

Response to Arguments
Applicant’s arguments, see pages 6-9, filed 11/12/2021, with respect to the rejection(s) of claims 1-17 and 21-23 under 35 U.S.C. 103 have been fully considered and are persuasive. The Applicant has persuasively argued that the prior art of record, Hensen, does not necessarily guarantee that the pre-carburization eliminates the induction period for aromatic formation because while the prior art recognizes that the particle surfaces were completely converted to molybdenum carbide, Hensen also mentions that carburization during catalyst activation in 

The following is a modified rejection based on amendments made to the claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1-6, 11-14, 16-17 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Tanev et al. (US 2016/0368836A1, cited in the IDS dated 12/10/2019), in view of Ma et al. (US 2010/0137125 A1).
In regards to claim 1, Tanev discloses a process for the aromatization of a methane-containing gas stream comprising contacting the methane-containing gas stream in a reaction zone of an aromatization reactor with an aromatization catalyst and a zirconium hydrogen acceptor to produce a product stream comprising aromatics and hydrogen (Abstract; [0029]-[0031]). The zirconium hydrogen-acceptor removes at least a portion of the hydrogen produced during aromatization ([0030]). Tanev further discloses that any catalyst suitable for methane-containing gas aromatization can be used in the process and may comprise an active metal component on a zeolite ([0032]-[0035]).
Tanev does not appear to explicitly disclose (I) that the aromatization catalyst is a pre-carburized catalyst comprising a carbidic form of an active metal, without metal oxide species, supported on a proton form of a zeolite, and that the pre-carburized catalyst is prepared by exposing a pre-catalyst to a fluid composition including methane under conditions to obtain complete carburization of the pre-catalyst, and (II) that the contacting of methane with a pre-carburized catalyst forms aromatics without an induction period. 
However, Ma, directed to aromatization of lower hydrocarbons in the presence of a Mo/HZSM-5 catalyst, discloses activating the catalyst by exposing the catalyst to a carburization gas comprising methane to convert the molybdenum component into molybdenum carbide such that the catalyst causes aromatization reaction (Abstract; [0049]; [0051]). Ma teaches that the carburization of the catalyst may be carried out under conditions to carburize the molybdenum component to the active species and recognizes that the entire molybdenum component, specifically any molybdenum oxide, should be converted to molybdenum carbide to serve as the active species ([0054]; [0061]). Therefore, Ma is considered to reasonably suggest that the carburization is carried out under sufficient conditions and time such that the carburized catalyst does not have metal oxide species and that the catalyst is completely carburized. 
 Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to modify the process of Tanev by combining the teachings of activating by carburizing Mo/HZSM-5 catalysts and substituting the aromatization catalyst for the pre-carburized molybdenum modified zeolite of Ma because Tanev discloses that any catalyst suitable for methane aromatization may be used in the process and suggests catalysts comprising molybdenum as the preferable active metal and a zeolite support ([0032]-[0035]), Ma teaches that molybdenum modified H-ZSM-5 zeolite catalyst are known to be activated by carburization and reasonably suggests that the catalyst is exposed to a carburization gas under conditions to obtain complete carburization and teaches a known method of preparing the pre-carburized catalyst, and this involves combining prior art elements and substituting one known methane aromatization catalyst for another to improve a known process in a predictable manner. The Examiner notes that the only difference between the claimed invention and the prior is the lack of the actual combination of the elements of both Tanev and Ma in a single prior art reference. However, each element of Tanev and Ma performs the same function as it does separately in the combination and the results obtained by the combination are predictable.
In regards to the claimed limitations “wherein the pre-carburized catalyst and the hydrogen-accepting component are disposed within a reactor after carburization, the hydrogen-accepting component is not present during carburization of the pre-catalyst”, Tanev discloses that the hydrogen-accepting component is combined with the catalyst after pretreatment and prior to the reaction ([0059]), and Ma teaches pre-treatment and charging the carburized catalyst to a reactor ([0051]). Therefore, it would be obvious for one of ordinary skill in the art to conclude that the combination of Tanev and Ma would involve disposing the pre-carburized catalyst and hydrogen-accepting component within a reactor after carburization and that the hydrogen-accepting component would not be present during carburization. Ma does not teach the presence of a hydrogen-accepting component during carburization and the combining of the catalyst and hydrogen-accepting component of Tanev would be considered to be carried out after the carburization activation, a catalyst pretreatment step. 
In regards to the limitation that the aromatics are formed without an induction period, it is noted that Ma teaches that all oxide species are converted to active carbide species during carburization as discussed above. Due to the lack of oxide species and the presence of active molybdenum carbide species, one of ordinary skill would reasonably conclude that the process of Tanev and Ma, in which a methane containing feed stream is contacted with a pre-carburized catalyst, a catalyst that is completely carburized and has no metal oxide species, would result in aromatics being formed without an induction period, absent evidence to the contrary. Furthermore, Ma appears to illustrate that there is no induction period for benzene formation as seen in the figures. Additionally, since Tanev and Ma are considered to make obvious the process of claim 1 and use similar catalysts and hydrogen accepting components as claimed, it follows that with the same feed, same catalysts, same hydrogen accepting components and overlapping conditions that the processes would function and proceed in substantially the same manner and therefore the process of Tanev and Ma would also be considered to form aromatics without an induction period, absent evidence to the contrary. 

In regards to claim 2, Tanev discloses the aromatization may be carried out at a temperature of from 500 to 900oC ([0031]). The claimed temperature range of at least about 950K overlaps the range taught by the prior art and is therefore considered prima facie obvious. 

In regards to claim 3, Tanev discloses that the aromatization may be carried out at pressures from 0.5 to 10 bara ([0031]). The claimed pressure range of about atmospheric pressure overlaps the range taught by the prior art and is therefore considered prima facie obvious. 

In regards to claims 4 and 5, Tanev discloses that the particle size of the catalyst and zirconium hydrogen acceptor is preferably in the range of 50 microns to 2 mm, and provides examples in which the particles are 0.1-0.2mm ([0036]; [0037]; [0065]; [0069]). The claimed particle size ranges of about 180 µm to about 425 µm overlaps the ranges taught by the prior art and are therefore considered prima facie obvious. 

In regards to claim 11, Tanev discloses that the aromatization catalyst and zirconium hydrogen acceptor particles may be present in the reactor as an intermixed bed comprising catalyst particles and zirconium hydrogen acceptor particles ([0039]; [0040]). 

In regards to claim 12, Ma discloses carburized Mo/HZSM-5 and teaches that the carburization converts molybdenum oxide to molybdenum carbide (MoCx) ([0049]; [0054]; [0061]). It would be obvious to one having ordinary skill in the art that the molybdenum carbide would have a value of x that is at least 0.01, absent evidence to the contrary. 

In regards to claim 13, Tanev and Ma both disclose that the active metal is molybdenum as discussed above. 

In regards to claim 14, Tanev discloses a zirconium hydrogen-acceptor (Abstract).

In regards to claim 16, Tanev discloses producing at least benzene and naphthalene (Examples) and Ma discloses that the catalyst is capable of producing at least benzene (Examples).

In regards to claim 17, Tanev discloses that the zirconium hydrogen acceptor may be regenerated by thermal treatment under inert flow ([0095]).

In regards to claim 21, Tanev discloses a process for the aromatization of a methane-containing gas stream comprising combining a pretreated catalyst and hydrogen acceptor particles under inert atmosphere, loading the catalyst and hydrogen acceptor particles into a  reactor to perform methane aromatization and hydrogen removal ([0059]; Abstract; [0029]-[0031]). The zirconium hydrogen-acceptor removes at least a portion of the hydrogen produced during aromatization ([0030]). Tanev further discloses that any catalyst suitable for methane-containing gas aromatization can be used in the process and may comprise an active metal component on a zeolite ([0032]-[0035]). Tanev also discloses that the catalyst may be pretreated in a quartz reactor, removed from the reactor and mixed with hydrogen acceptor particles under an inert atmosphere and loaded into the reactor ([0057]; [0059])
Tanev does not appear to explicitly disclose (I) that the aromatization catalyst is a pre-carburized catalyst and that the pre-carburized catalyst is prepared by exposing a pre-catalyst to a composition comprising methane and carburizing the pre-catalyst to form a complexly carburized pre-catalyst, and (II) that the contacting of methane with a pre-carburized catalyst forms aromatics without an induction period. 
However, Ma, directed to aromatization of lower hydrocarbons in the presence of a Mo/HZSM-5 catalyst, discloses activating the catalyst by exposing the catalyst to a carburization gas comprising methane to convert the molybdenum component into molybdenum carbide such that the catalyst causes aromatization reaction (Abstract; [0049]; [0051]). Ma teaches that the carburization of the catalyst may be carried out under conditions to carburize the molybdenum component to the active species and recognizes that the entire molybdenum component, specifically any molybdenum oxide, should be converted to molybdenum carbide to serve as the active species ([0054]; [0061]). Therefore, Ma is considered to reasonably suggest that the carburization is carried out under sufficient conditions and time such that the carburized catalyst does not have metal oxide species and that the catalyst is completely carburized. 
 Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to modify the process of Tanev by combining the teachings of activating by carburizing Mo/HZSM-5 catalysts and substituting the aromatization catalyst for the pre-carburized molybdenum modified zeolite of Ma because Tanev discloses that any catalyst suitable for methane aromatization may be used in the process and suggests catalysts comprising molybdenum as the preferable active metal and a zeolite support ([0032]-[0035]), Ma teaches that molybdenum modified H-ZSM-5 zeolite catalyst are known to be activated by carburization and reasonably suggests that the catalyst is exposed to a carburization gas under conditions to obtain complete carburization and teaches a known method of preparing the pre-carburized catalyst, and this involves combining prior art elements and substituting one known methane aromatization catalyst for another to improve a known process in a predictable manner. The Examiner notes that the only difference between the claimed invention and the prior is the lack of the actual combination of the elements of both Tanev and Ma in a single prior art reference. However, each element of Tanev and Ma performs the same function as it does separately in the combination and the results obtained by the combination are predictable.
Given that Tanev teaches combining the hydrogen acceptor particles and the pretreated catalyst in an inert atmosphere and Ma teaches charging the carburized catalyst into a reactor, it would be obvious that the combination of Tanev and Ma would also involve removing the carburized catalyst from a reactor in which the carburization is performed and combining the pre-carburized catalyst and hydrogen acceptor particle in an inert environment. 
In regards to the limitation that the aromatics are formed without an induction period, it is noted that Ma teaches that all oxide species are converted to active carbide species during carburization as discussed above. Due to the lack of oxide species and the presence of active molybdenum carbide species, one of ordinary skill would reasonably conclude that the process of Tanev and Ma, in which a methane containing feed stream is contacted with a pre-carburized catalyst, a catalyst that is completely carburized and has no metal oxide species, would result in aromatics being formed without an induction period, absent evidence to the contrary. Furthermore, Ma appears to illustrate that there is no induction period for benzene formation as seen in the figures. Additionally, since Tanev and Ma are considered to make obvious the process of claim 1 and use similar catalysts and hydrogen accepting components as claimed, it follows that with the same feed, same catalysts, same hydrogen accepting components and overlapping conditions that the processes would function and proceed in substantially the same manner and therefore the process of Tanev and Ma would also be considered to form aromatics without an induction period, absent evidence to the contrary. 

In regards to claim 22, Tanev discloses that the aromatization catalyst and zirconium hydrogen acceptor particles may be present in the reactor as an intermixed bed comprising catalyst particles and zirconium hydrogen acceptor particles ([0039]; [0040]). 

Claims 7-10 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Tanev et al. (US 2016/0368836A1, cited in the IDS dated 12/10/2019), in view of Ma et al. (US 2010/0137125 A1) as applied to claims 1 and 21 above, and further in view of Trevino et al. (WO 2013/163116 A1).
In regards to claims 7-10 and 23, Tanev does not appear to explicitly disclose that the hydrogen-accepting component and catalyst are positioned in a staged and stratified reactor comprising alternating layers of catalyst and hydrogen-accepting component as recited in claim 7, or that the hydrogen-accepting component is positioned upstream or downstream or both from the catalyst as recited in claims 8-10 and 23.
However, Trevino, directed to a process of aromatization of a methane-containing stream comprising contacting the methane-containing gas stream in a reaction zone with a moving bed comprising an aromatization catalyst and a hydrogen acceptor, teaches that aromatization catalyst and hydrogen acceptor particles may be intermixed or stacked in alternating layers with the hydrogen acceptor particles positioned upstream and/or downstream of the catalyst (Fig. 1, Fig. 2; p. 3, lines 25-33; p. 7, line 29 to p. 8, line 7). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to modify the process of Tanev by substituting the intermixed bed configuration for a stacked configuration with the hydrogen acceptor particles being positioned upstream and/or downstream of the catalyst as taught by Trevino because both Tanev and Trevino are directed to the same process of methane aromatization in the presence of hydrogen accepting particles, Trevino teaches alternative bed configurations to intermixed catalyst and hydrogen acceptor particle beds include stacked, alternating layers wherein the hydrogen acceptor particles may be positioned upstream and downstream of the catalyst, and this merely involves substituting one known bed configuration for another, which is taught to be suitable for the same process and have a reasonable expectation of success. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241. The examiner can normally be reached M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP Y LOUIE/            Primary Examiner, Art Unit 1772